PER CURIAM.
Having considered appellant Vito Bar-one’s response to the Court’s order of November 20, 2001, the appeal is hereby dismissed for lack of jurisdiction with respect to Barone. See Fla. R.App. P. 9.110(k); see also Brown v. State, 708 So.2d 1041 (Fla. 1st DCA 1998); Coats v. Climatic Products Corp., 756 So.2d 1104 (Fla. 1st DCA 2000). However, the Court has determined that cross-appellant Johnny Carson Carter’s notice of cross-appeal effectively invoked the Court’s jurisdiction. Thus, cross-appellant Carter is hereby re-designated as the primary appellant and the appeal shall be restyled accordingly. As the appellant, Carter shall ensure the filing of an index to the record on appeal within 50 days of the date of this order in compliance with Florida Rule of Appellate Procedure 9.200. The initial brief shall be filed within 20 days thereafter. Fla. R.App. P. 9.210.
KAHN, DAVIS, and VAN NORTWICK, JJ., concur.